          Case 5:20-cv-00308-C Document 22 Filed 07/02/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT STATE OF OKLAHOMA

BILL & RHONDA SPRAY, individually
                              )
and as personal representatives of the
                              )
Estate of SINDI SPRAY, Decedent
                              )
                              )
          Plaintiffs,         )
                              )
vs.                           ) Case No. CIV-20-308-C
                              )
BOARD OF COUNTY               )
COMMISSIONERS FOR OKLAHOMA    )
COUNTY, OKLAHOMA COUNTY JAIL, )
OKLAHOMA COUNTY JAIL TRUST,   )
OKLAHOMA COUNTY SHERIFF’S     )
OFFICE, OKLAHOMA COUNTY       )
DETENTION CENTER, OKLAHOMA    )
COUNTY DEPUTIES, and OKLAHOMA )
COUNTY DETENTION OFFICERS     )
                              )
          Defendants.         )

                        DISMISSAL WITHOUT PREJUDICE

      COMES NOW the Plaintiffs, Bill and Rhonda Spray, individually and as personal

representatives of the Estate of Sindi Spray, decedent, pursuant to Rule 41 FRCP (a)(1)(A)

and hereby dismisses without prejudice their claims as to Defendants, Board of County

Commissioners for Oklahoma County, Oklahoma County Jail, Oklahoma County Jail

Trust, Oklahoma County Sheriff’s Office, Oklahoma County Detention Center, Oklahoma

County Deputies, and Oklahoma County Detention Officers. In support of this Dismissal,

the Plaintiffs would advise the Court that no party herein has filed an Answer or a Motion

for Summary Judgment prior to the filing of this Dismissal Without Prejudice.




                                            1
Case 5:20-cv-00308-C Document 22 Filed 07/02/20 Page 2 of 2




                          Respectfully submitted,


                          /s/ Stephen D.Bachman
                          Stephen D. Bachman, OBA #14030
                          HOLLOWAY, DOBSON& BACHMAN, PLLC
                          One Leadership Square
                          211 North Robinson, Suite 900
                          Oklahoma City, OK 73102
                          Telephone: (405) 235-8593
                          Facsimile: (866) 561-5451
                          sbachman@hollowaydobson.com
                          ATTORNEY FOR PLAINTIFF




                            2
